I concur in the reasoning and conclusion of the main opinion, which, in substance, is to the effect that the general law of the state prescribing the procedure for the granting of licenses to erect and maintain toll-bridges across navigable waters of the state is inappropriate and practically impossible of operation in its application to the initiative method of enacting ordinances as the system is prescribed by section 4058 of the Political Code. In so doing I do not recede from the views expressed at length in the opinion filed in this cause November 22, 1927, (261 P. 990. Rehearing granted December 22, 1927).
My investigation of the subject upon the previous hearing of the cause inclined me to the view expressed in the main opinion as to the inapplicability of the initiative method of adopting an ordinance such as described herein. However, I then thought, and still think, that the conclusion herein arrived at can be as well, if not better, placed upon the ground that under the provisions of sections 528 to 530, inclusive, of the Civil Code, as those sections read at the time said initiative ordinance was presented to the Board of Supervisors for adoption, the authority to construct and operate the toll-bridge could be granted only to such corporations as were formed for the exclusive purposes of constructing and maintaining a particular designated toll-bridge. *Page 275 
The corporation in the instant case is not such a corporation, but was formed to conduct a large variety of enterprises and businesses, but nowhere in its articles of incorporation declared its intention to construct a toll-bridge across Carquinez Straits. There seems to be no loophole by which the statutory requirements as they formerly existed may be evaded. All of the statutes by which the right to a grant of franchise to construct a toll-bridge is authorized and all statutes germane thereto, whether of regulatory or administrative character, as specifically pointed out in the opinion rendered in the cause formerly before us, require that the corporation so applying must be formed for the specific purpose of constructing and maintaining said toll-bridge at a designated place. The many duties imposed upon said corporation and the penalties and forfeitures prescribed for a failure or neglect to conform with the many requirements of the statute, including strict accountability to the Board of Supervisors as to the amount of its capital stock, the amount paid in and annually expended, the amount received for tolls, the amount of dividends, and numerous other matters specified by statute respecting the business of the corporation, make it clear that the legislature did not intend to permit revenue derived from the operation of toll-bridges in which the public had an interest to become intermixed or confused with private funds derived from private enterprises.
Reading the several statutes together, and keeping in mind the fact that the legislature was more concerned with the public interest which it was endeavoring to conserve than it was in broadening the scope of private corporations organized for profit, there seems to be no substantial ground upon which petitioners may rest their demand.
The fact that private corporations have habitually omitted or refused to conform to the provisions of the statutes as written cannot have the force of repealing statutes. *Page 276